11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Donny-Joe Curry   
            Appellant
Vs.                  No. 11-04-00002-CV - Appeal from Callahan County
Bobby D. and Dorothy Reed
            Appellees
 
            Donny-Joe Curry is attempting to appeal from the December 29, 2003, judgment of $750
against him entered by Justice of the Peace Steve Odom in Cause No. 288.  Curry completed a pro
se notice of appeal and an affidavit of inability to pay the required appeal bond for an appeal to the
county court.  The documents were inadvertently filed in this court on January 5, 2004.
            TEX. CIV. PRAC. & REM. CODE ANN. § 51.001 (Vernon 1997) and  TEX. GOV’T CODE
ANN. § 26.042 (Vernon Supp. 2004) provide that the county court has appellate jurisdiction in
judgments from the justice courts where the amount in controversy exceeds $20. See also
TEX.R.CIV.P. 571 - 574b.  This court has jurisdiction in direct appeals from judgments entered by
a district or county court.  TEX. GOV’T CODE ANN. § 22.220 (Vernon 1988).  Therefore,
jurisdiction in this appeal lies in the Callahan County Court. 
            The appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
January 8, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.